                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 1 of 22. PageID #: 222


                                              IN THE UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                                                                         )
                             FIRST CHOICE CHIROPRACTIC,                  )   CASE NO. 1:19-CV-2010
                             LLC, et al.                                 )
                                                                         )   DISTRICT JUDGE DAN AARON
                              Plaintiffs,                                )   POLSTER
                                                                         )
                             vs.                                         )   MAGISTRATE WILLIAM H.
                                                                         )   BAUGHMAN, JR.
                             OHIO GOVERNOR MIKE DeWINE,                  )
                             et al.                                      )   PLAINTIFFS’ OBJECTIONS AND
                                                                         )   APPEAL OF MAGISTRATE
                              Defendants                                 )   RULING
                                                                         )

                                   In accordance with Fed. R. Civ. P. 72(a) and Loc.R. 72.3(a), Plaintiffs, First Choice

                            Chiropractic, LLC, James Fonner, D.C., Prestige Chiropractic & Injury, LLC, Rennes

                            Bowers, D.C., Allied Health & Chiropractic, LLC, Ty Dahodwala, D.C., and Schroeder

                            Referral Systems, Inc., object to and appeal Doc#:22, Memorandum, Opinion and Order

                            of Magistrate Judge William H. Baughman, Jr., dated October 16, 2019 (“Mag. Op.”). In

                            order to avoid unnecessary repetition, Plaintiffs adopt by reference Doc#:3, Motion for

                            Preliminary Injunction (“Plaintiffs’ Motion”) and Doc#:19, Reply in Support of Motion

                            for Preliminary Injunction (“Plaintiffs’ Reply”).

                                   As will be developed in these objections, the Magistrate relied upon outdated legal

PAUL W. FLOWERS CO.         authorities, applied the wrong standard of proof, and misconstrued Plaintiffs’ arguments
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395
                            in several significant respects. Of greater concern for Plaintiffs is that one of their

                            counsel’s good-faith acknowledgments during the oral hearing has been seriously

                            misquoted, thereby relieving Defendants, Ohio Governor Mike DeWine, Ohio Attorney

                            General Dave Yost (“Attorney General Yost”), and the Ohio State Chiropractic Board of

                            the evidentiary burden they owed.        The Magistrate’s opinion should therefore be

                            carefully reevaluated, and the preliminary injunction granted. Fed. R. Civ. P. 65(a).
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 2 of 22. PageID #: 223
                            I.     FIRST AMENDMENT CLAIMS

                                  A.     The Heightened Scrutiny Owed

                                  1.     The Magistrate’s Opinion fails to properly apply controlling precedents in

                            initially determining whether a content-based prior restraint has been imposed by R.C.

                            1349.05. Plaintiffs’ Motion, pp. 9-10; Plaintiffs’ Reply, pp. 8-9. Initially, it should be

                            observed that anti-solicitation statute qualifies as a prior restraint, which has been

                            defined as any law, administrative rule, or order that forbids certain communications in

                            advance of their expression. McGlone v. Bell, 681 F.3d 718, 733 (6th Cir. 2012), citing

                            Alexander v. United States, 509 U.S. 544, 550, 113 S. Ct. 2766, 125 L. Ed. 2d 441 (1993).

                            That definition is certainly satisfied by R.C. 1349.05(B) and (C), which prohibit all forms

                            of contact and communications between healthcare practitioners and victims of

                            accident/crimes with the intent to obtain professional employment, except through the

                            U.S. postal service.1

                                  2.     In rejecting Plaintiffs’ First Amendment commercial speech claim, the

                            Magistrate applied the intermediate standard of review to the four-part test adopted in

                            Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm'n of New York, 447 U.S. 557, 100

                            S. Ct. 2343, 65 L. Ed. 2d 341 (1980). Mag. Op., pp. 10-11. Support for this view can be

                            found in Silverman v. Summers, 28 F. App'x 370 (6th Cir. 2001), and Capobianco v.

                            Summers, 377 F.3d 559 (6th Cir. 2004). But both decisions were issued well before
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910     Sorrell v. IMS Health Inc., 564 U.S. 552, 131 S. Ct. 2653, 180 L. Ed. 2d 544 (2011), and
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395
                            Reed v. Town of Gilbert, Arizona, ___ U.S. ___, 135 S. Ct. 2218, 192 L. Ed. 2d 236

                            (2015).

                                  3.     Plaintiffs had addressed Sorrell, 564 U.S. 552, at length both in their

                            briefing and during the oral argument hearing that was conducted. Plaintiffs’ Reply, pp.



                            1Unless the context plainly indicates otherwise, Plaintiffs’ use of the phrase “health care
                            practitioner” will include not only the medical professionals defined in Subsection (A)(3)
                            of R.C. 1349.05, but also the marketers and other individuals subject to Subsection (C).
                                                                        1
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 3 of 22. PageID #: 224
                            8-9; Doc#: 24, Transcript of Proceedings of October 9, 2019 (“Hng. Tr.”), p. 29. Yet the

                            Magistrate’s analysis never mentions the Supreme Court’s decision and relies instead

                            upon the earlier federal appellate and district court rulings in determining that only an

                            intermediate level review was necessary. Mag. Op., pp. 11-15. During the hearing,

                            Defendants’ position was that Sorrell “can be distinguished on its facts in that it was a

                            step removed from commercial speech and really didn’t even involve commercial

                            speech.” Hng. Tr., pp. 37-38. This assessment is plainly incorrect, as the Vermont

                            statute at issue restricted the sale, disclosure, and use of certain pharmacy records and

                            data. Sorrell, 564 U.S. at 557-561. Justice Kennedy’s majority opinion initially found

                            that the legislation “enacts content-and speaker-based restrictions on the sale,

                            disclosure, and use of prescriber-identifying information.” Id. at 563-564. The Court

                            then concluded that “heightened judicial scrutiny is warranted.” Id. at 565 (Citations

                            omitted). The state’s argument that a lower standard applied “because its law is a mere

                            commercial regulation” was specifically rejected. Id. at 566. The Sorrell court then

                            reasoned:

                                        Both on its face and in its practical operation, Vermont's law
                                        imposes a burden based on the content of speech and the
                                        identity of the speaker. See supra, at 2663 – 2665. While the
                                        burdened speech results from an economic motive, so too
                                        does a great deal of vital expression. See Bigelow v. Virginia,
                                        421 U.S. 809, 818, 95 S.Ct. 2222, 44 L.Ed.2d 600 (1975); New
                                        York Times Co. v. Sullivan, 376 U.S. 254, 266, 84 S.Ct. 710, 11
                                        L.Ed.2d 686 (1964); see also United States v. United Foods,
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                                        Inc., 533 U.S. 405, 410–411, 121 S.Ct. 2334, 150 L.Ed.2d 438
Cleveland, Ohio 44113
(216) 344-9393
                                        (2001) (applying “First Amendment scrutiny” where speech
Fax: (216) 344-9395                     effects were not incidental and noting that “those whose
                                        business and livelihood depend in some way upon the product
                                        involved no doubt deem First Amendment protection to be
                                        just as important for them as it is for other discrete, little
                                        noticed groups”). Vermont's law does not simply have an
                                        effect on speech, but is directed at certain content and is
                                        aimed at particular speakers. The Constitution “does not
                                        enact Mr. Herbert Spencer's Social Statics.” Lochner v. New
                                        York, 198 U.S. 45, 75, 25 S.Ct. 539, 49 L.Ed. 937 (1905)
                                        (Holmes, J., dissenting). It does enact the First Amendment.

                            Id. at 567 (underlining added). The heightened standard for content-based speaker-

                                                                       2
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 4 of 22. PageID #: 225
                            based commercial speech is not easily satisfied, as the opinion cautioned:

                                         In the ordinary case it is all but dispositive to conclude that a
                                         law is content based and, in practice, viewpoint
                                         discriminatory. See R.A.V. [v. City of St. Paul, Minnesota,]
                                         505 U.S. [377,] 382, 112 S.Ct. 2538 [1992] (“Content-based
                                         regulations are presumptively invalid”); id., at 391–392, 112
                                         S.Ct. 2538.

                            Id. at 571. After applying the heightened scrutiny test to the Central Hudson standards,

                            Justice Kennedy and the majority concluded that Vermont had impermissibly interfered

                            with First Amendment protections. Id. at 571-580. Here too, subsections (B) and (C) of

                            R.C. 1349.05 are unmistakably directed at certain speakers (health care practitioners)

                            and the content of their messages (contact and communications with the intent to obtain

                            to professional employment).      The General Assembly is plainly and unmistakably

                            enacting a preference for insurance representatives, attorneys, and other non-medical

                            individuals, who remain free to communicate with accident victims moments after the

                            collisions without interference from meddlesome doctors and chiropractors.          The

                            restrictions are both content and speaker based, pure and simple. Sorrell, 564 U.S. at

                            563-566; see also, Discovery Network, Inc. v. City of Cincinnati, 946 F.2d 464, 472-473

                            (6th Cir. 1991) (ordinance prohibiting distribution of commercial handbills was not

                            content-neutral, and violated First Amendment); Valle Del Sol Inc. v. Whiting, 709 F.3d

                            808, 819 (9th Cir. 2013) (strict scrutiny implicated and preliminary injunction granted

                            against content based day-laborer statute); Doe 1 v. Marshall, 367 F.Supp.3d 1310, 1328
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
                            (M.D. Ala. 2019) (state sex offenders reporting and notification statute singled out
Fax: (216) 344-9395

                            commercial speech for special treatment and was thus content based, triggering strict

                            scrutiny). The impact of Sorrell’s concluding passage should not be overlooked in the

                            case sub judice:

                                         The State has burdened a form of protected expression that it
                                         found too persuasive. At the same time, the State has left
                                         unburdened those speakers whose messages are in accord
                                         with its own views. This the State cannot do.


                                                                        3
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 5 of 22. PageID #: 226
                            Id., 564 U.S. at 580 (Underlining added).

                                  4.     The only authority cited by the Magistrate that furnishes any meaningful

                            analysis of Sorrell, 564 U.S. 552, appears to be Chiropractors United for Research &

                            Educ., LLC v. Conway, No. 3:15-CV-00556-GNS, 2015 WL 5822721 (W.D. Ky. Oct. 1,

                            2015), aff’d, Case No. 15-6103 (6th Cir. July 1, 2016) (unpub. op). In that unpublished

                            decision, the District Court plainly misinterpreted Sorrell as reflected by the emphatic

                            statement: “The Supreme Court did not apply a form of heightened scrutiny to Vermont’s

                            law.” Id., at *3 (Emphasis sic.) In the opening paragraph, the high court’s majority

                            specifically declared: “Vermont’s statute must be subjected to heightened judicial

                            scrutiny.” Sorrell, 564 U.S. at 557. And later in the opinion the court reasoned that the

                            Vermont statute “is designed to impose a specific, content based burden on protected

                            expression. It follows that heightened judicial scrutiny is warranted.”         Id. at 565

                            (citations omitted). And lest there was any remaining confusion, an entire subsection of

                            the opinion was devoted to explaining why the State’s plea for a lesser standard was

                            unpersuasive. Id. at 566-571. Jurists who have read Sorrell more carefully than the

                            Chiropractors United court have indeed concluded that heightened scrutiny must be

                            applied to the Central Hudson factors when legislation attempts to burden commercial

                            speech in a content-base, speaker-base manner. In re Tam, 808 F.3d 1321, 1334-35

                            (Fed.Cir. 2015); United States v. Caronia, 703 F.3d 149, 163-65 (2d Cir. 2012)2; GJJM
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                            Enterprises, LLC v. City of Atlantic City, 352 F. Supp. 3d 402, 406 (D.N.J. 2018).
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395




                            2 The Caronia opinion includes the odd comment that the Sorrell “Court did not decide
                            the level of heightened scrutiny to be applied, that is, strict, intermediate, or some other
                            form of heightened scrutiny. Caronia, 703 F.3d at 164 (citation omitted). The Supreme
                            Court undoubtedly appreciated the difference between heightened and intermediate
                            review, particularly given that the dissent championed the latter. Sorrell, 564 U.S. at
                            602 (Breyer, J., dissenting) (“In sum, I believe that the statute before us satisfies the
                            ‘intermediate’ standards this Court has applied to restrictions on commercial speech.”)
                            And the majority was certainly explicit enough that the heightened test carried with it
                            the presumption of invalidity, which was “all but dispositive” in the ordinary case. Id. at
                            571
                                                                        4
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 6 of 22. PageID #: 227
                                  5.     A substantial portion of the Chiropractors United decision was devoted to

                            identifying a number of distinctions between the statutes that were being examined. Id.,

                            2015 WL 5822721, at * 3-5. But as is evident from Sorrell, heightened scrutiny was

                            required because Vermont had enacted more than a mere “ burden based on the content

                            of speech and the identity of the speaker[,]” not the nuances over how the suppression

                            was accomplished. Sorrell, 564 U.S. at 567. It was thus the targeted effort against a class

                            of content and speakers that mattered. Id. Here, R.C. 1349.05(B) & (C) do not just

                            preclude health care providers from offering their services, but prevent any direct contact

                            within thirty days “with the intent to obtain professional employment[.]” And without

                            imposing any time limits at all, the final sentences of both sections direct that: “Any

                            communication to obtain professional employment shall be sent via United States postal

                            service.” This is a complete ban upon a class of speech (i.e., all direct verbal, electronic,

                            telephonic and private delivery contact and communications with prospective patients

                            involved in automobile accidents) that is aimed at a specific class of individuals (i.e.,

                            healthcare practitioners). And what further separates this case from Chiropractors

                            United, and even Sorrell, are the onerous penalties imposed upon violators, which

                            include fines of twenty-five thousand dollars for each infraction beyond the first one and

                            permanent license suspensions upon the third one.3

                                  6.     In no sense can Sorrell, 564 U.S. 552, be viewed as advocating intermediate
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                            review, as there would have been no point to the entire discussion of heightened judicial
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395         scrutiny in the commercial speech context. Id. at 566-571. In this regard, Silverman, 28

                            F. App'x at 374, Capobianco, 377 F.3d at 563, and Chiropractors United, 2015 WL

                            5822721, are all inconsistent with modern controlling authority. Perhaps now Plaintiffs



                            3Neither Defendants nor the Magistrate are denying that the statute’s “three strikes”
                            provision does not allow for the mandatory license suspensions to be lifted or mitigated
                            under any circumstances, and the opportunity for an administrative appeal through R.C.
                            Chapter 119.06 will never succeed as long as the penalty imposed is authorized by law.
                            Plaintiffs’ Reply, p. 7.
                                                                         5
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 7 of 22. PageID #: 228
                            can be forgiven for having the temerity to focus their argumentation upon more recent

                            Supreme Court precedents and “too little” on earlier Sixth Circuit authorities in “their

                            zeal to enjoin Ohio from enforcing these new enactments[.]” Mag. Op., p. 2.

                                    7.   Defendants have never argued in response to Plaintiffs’ request for a

                            preliminary injunction that the statutes at issue are constitutionally valid under Sorrell’s

                            heightened scrutiny test. Because Defendants, like they Magistrate, have offered no

                            plausible explanation for how the implications of this Supreme Court decision can be

                            avoided, the likelihood that Plaintiffs will prevail on the merits cannot be doubted.

                                    B.   Application of the Central Hudson Factors

                                    8.   Regardless of which standard is applied, the Magistrate erred in

                            determining from the undisputed facts that Plaintiffs were unlikely to prevail upon the

                            four-part test adopted in Central Hudson, 447 U.S. 557. The Supreme Court established

                            the framework as follows:

                                         At the outset, we must determine whether the expression is
                                         protected by the First Amendment. For commercial speech to
                                         come within that provision, it at least must concern lawful
                                         activity and not be misleading. Next, we ask whether the
                                         asserted governmental interest is substantial. If both
                                         inquiries yield positive answers, we must determine whether
                                         the regulation directly advances the governmental interest
                                         asserted, and whether it is not more extensive than is
                                         necessary to serve that interest.

                            Id., 447 U.S. at 566. Defendants have never claimed that the commercial speech at issue
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910     is inherently misleading or unlawful. And based upon Silverman, 28 F. App'x at 374,
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395         and Capobianco, 377 F.3d at 563, Plaintiffs’ counsel has acknowledged that the interests

                            the state has asserted in protecting accident and crime victims from overbearing

                            solicitations “can be” substantial. Hng. Tr., p. 15.

                                    9.   Before proceeding with the remainder of the Central Hudson inquiry, the

                            proper scope of the statute at issue must be determined. The prohibitory sections direct

                            that:


                                                                        6
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 8 of 22. PageID #: 229
                                         (B) No health care practitioner, with the intent to obtain
                                         professional employment for the health care practitioner,
                                         shall directly contact in person, by telephone, or by electronic
                                         means any party to a motor vehicle accident, any victim of a
                                         crime, or any witness to a motor vehicle accident or crime
                                         until thirty days after the date of the motor vehicle accident or
                                         crime. Any communication to obtain professional
                                         employment shall be sent via the United States postal service.

                                         (C) No person who has been paid or given, or was offered to
                                         be paid or given, money or anything of value to solicit
                                         employment on behalf of another shall directly contact in
                                         person, by telephone, or by electronic means any party to a
                                         motor vehicle accident, any victim of a crime, or any witness
                                         to a motor vehicle accident or crime until thirty days after the
                                         date of the motor vehicle accident or crime. Any
                                         communication to solicit employment on behalf of another
                                         shall be sent via the United States postal service.

                            R.C. 1349.05. All parties have been in agreement that health care practitioners are

                            barred from all forms of contact and communication with accident/crime victims during

                            the first thirty days of the incident except for through the U.S. mail. Plaintiffs maintain

                            that since the term “communication” has not been defined, state enforcement officials

                            may view the plain and ordinary meaning as including all types of public promotions and

                            advertisements, including television commercials, newspaper listings, and even

                            billboards. See, e.g., Citizens United v. Fed. Election Comm'n, 558 U.S. 310, 368, 130 S.

                            Ct. 876, 175 L. Ed. 2d 753 (2010) (finding that political advertisements fell within the

                            Bipartisan Campaign Reform Act’s definition of “electioneering communications.”);

                            Dolecky v. Borough of Riverton, 223 N.J. Super. 354, 359, 538 A.2d 856, 859 (Law. Div.
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
                            1987) (“Signs are communications entitled to the same free speech protections accorded
Fax: (216) 344-9395

                            verbal expression.” (Citations omitted)).

                                  10.    Undoubtedly by design, the second sentences of both R.C. 1349.05(B) and

                            (C) are not limited in duration. The only possible interpretation is therefore that the

                            restriction to the U.S. postal service continues indefinitely. As was established in the

                            uncontested affidavits, this outdated form of communication is impractical in the

                            medical/chiropractic setting. The aptly described “snail mail” is not just slow, but also

                                                                        7
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 9 of 22. PageID #: 230
                            “generally unreliable[.]” Plaintiffs’ Motion, Exhibit 1, p. 1, paragraph 4. In many

                            instances, initiating prompt treatment is essential to achieving the best possible outcome

                            for the patient. Id., Exhibit 2, p. 1, paragraph 3; Exhibit 3, pp. 1-2, paragraphs 7-8;

                            Exhibit 4, p. 1, paragraph 3. Telephone calls and even text messaging allow questions

                            and answers to be exchanged between interested patients and health care providers,

                            which is not possible through letters. Id., Exhibit 1, p. 1, paragraph 4; Exhibit 2, pp. 1-

                            2, paragraph 4; Exhibit 3, p. 1, paragraph 4; Exhibit 4, p. 1, paragraph 4. The

                            shortcomings in the mail system are particularly acute when the accident victim speaks

                            little or no English, which cannot be anticipated and accommodated when a mailer is

                            being prepared. Id., Exhibit 3, pp. 1-2, paragraph 5. Health care practitioners engaged

                            in telephone solicitations typically have interpreters available who can effectively

                            communicate with such prospective patients in need of prompt treatment. Id.

                                  11.    Given that R.C. 1349.05(B) and (C) are susceptible to only one possible

                            interpretation, there should have been no need for the Magistrate to engage in any rules

                            of construction. Food Marketing Inst. v. Argus Leader Media, __ U.S. __, 139 S. Ct.

                            2356, 2364, 204 L. Ed. 2d 742 (2019); In re Black Fork Wind Energy, L.L.C., 156 Ohio

                            St.3d 181, 2018-Ohio-5206, 124 N.E.3d 787, ¶ 17.

                                  12.    Instead of applying the Central Hudson factors the plain and ordinary

                            meaning of R.C. 1349.05(B) and (C), the Magistrate deferred to Defendants’
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                            interpretation on the premise that the Attorney General’s position “surely counts for
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395         something.” Mag. Op., p. 19. But no legislative enactments have been identified

                            authorizing this executive branch official to construe R.C. 1394.05. Id. It had always

                            been the undersigned counsel’s understanding that absent such a directive, the courts

                            were solely responsible for interpreting ambiguous laws. Marbury v. Madison, 5 U.S.

                            137, 176, 2 L. Ed. 60 (1803) (“It is, emphatically, the province and duty of the judicial

                            department, to say what the law is.”); United States v. Am. Trucking Ass'ns, 310 U.S.


                                                                        8
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 10 of 22. PageID #: 231
                             534, 544, 60 S. Ct. 1059, 1064, 84 L. Ed. 1345 (1940) (“The interpretation of the meaning

                             of statutes, as applied to justiciable controversies, is exclusively a judicial function.”);

                             Bankers Tr. New York Corp. v. United States, 225 F.3d 1368, 1376 (Fed. Cir. 2000) (“It

                             is a fundamental principle of Constitutional law that the duty to interpret the statutes as

                             set forth by Congress is a duty that rests with the judiciary[.]”); Garabrandt v.

                             Garabrandt, 65 Ohio Law Abs. 380, 114 N.E.2d 919, 921 (Tuscarawas C.P. 1953)

                             (recognizing that “the legislature enacts the law and the Court is to construe and interpret

                             the law as to its meaning when applied to the evidence.”).

                                   13.    And even when the legislature has authorized an agency to interpret

                             regulations, Courts still will not permit a construction that violates judicial norms or

                             produces unworkable or deleterious results. Bankers Trust New York Corp., 225 F.3d

                             at 1376; State ex rel. Kildow v. Indus. Comm., 128 Ohio St. 573, 581-82, 192 N.E. 873

                             (1934); Roberts v. Ohio Const. Industry Examining Bd., 10th Dist. Franklin, No. 04AP-

                             132, 2004-Ohio-5714, ¶ 21-23. “Under bedrock separation-of-powers principles, Article

                             III courts need not – indeed must not – outsource their constitutionally assigned

                             interpretive duty to Article II agencies when the Article I Congress has spoken clearly.”

                             Forrest Gen. Hosp. v. Azar, 926 F.3d 221, 228 (5th Cir. 2019) (Italics sic.).

                                   14.    In this instance, Defendants’ constitutionally friendly reworking of R.C.

                             1349.05 involves engrafting a “during the same thirty-day period” restriction into the
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                             final two sentences of Subsections (B) and (C). Defendants’ Memo., p. 12. But not even
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395          courts, let alone state agencies, are entitled to rewrite legislation to satisfy policy

                             concerns. Azar v. Allina Health Services, ___ U.S. ___, 139 S. Ct. 1804, 1818-16, 2004

                             L. Ed. 2d 139 (2019); Peletier v. Campbell, 153 Ohio St.3d 611, 616, 2018-Ohio-2121, 109

                             N.E.3d 1210, 1217, ¶ 20. Before any rules of interpretation are applied, there is a basic

                             presumption that the legislature “says what it means and means what it says[.]” Norfolk

                             S. Ry. Co. v. Perez, 778 F.3d 507, 512 (6th Cir. 2015), citing Connecticut Nat. Bank v.


                                                                         9
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 11 of 22. PageID #: 232
                             Germain, 503 U.S. 249, 254, 112 S. Ct. 1146, 117 L. Ed. 2d 391 (1992); see also Cleveland

                             Elec. Illum. Co. v. Cleveland, 37 Ohio St.3d 50, 524 N.E.2d 441 (1988), paragraph three

                             of the syllabus (“In matters of construction, it is the duty of [the] court to give effect to

                             the words used, not to delete words used or to insert words not used.”). While the

                             Magistrate found the unwritten thirty-day limitation must be “implied” when the two

                             sentences in each subsection are read together, that is not logically the case. Mag. Op.,

                             p. 21. Although there is some overlap that is hardly atypical, the two final sentences in

                             R.C. 1349.05(B) and (C) serve separate functions and reinforce that health care

                             practitioners are to be severely restricted in how they communicate with prospective

                             patients at all times following a motor vehicle accident or crime. One could just as easily

                             construe the second sentences to apply only after the thirty-day period expires, instead

                             of before. The first sentences would therefore govern alone during the first thirty days.

                                   15.    Indeed, the Magistrate’s deferential interpretation of R.C. 1349.05(B) and

                             (C) actually produces greater surplusage. If the second sentence in both subsections are

                             limited to the first thirty days following an accident or crime, then the first sentences

                             serve no purpose. When communications to obtain professional employment are limited

                             to the United States postal service during the period, nothing is accomplished by further

                             prohibiting direct “contact in person, by telephone, or by electronic means [.]” Id. The

                             restriction to snail mail does that all by itself, and very, very effectively. The Ohio General
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                             Assembly has directed, however, in R.C. 1.47(B) that: “The entire statute is intended to
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395          be effective[.]” See, e.g. Whitman v. Hamilton Cty. Bd. of Elections, 97 Ohio St.3d 216,

                             219, 2002-Ohio-5923, 778 N.E.2d 32, ¶23; Fincher v. Canton City Sch. Dist. Bd. of Edn.,

                             62 Ohio St.3d 228, 231, 581 N.E.2d 523, 525 (1991); State ex rel. Daily Servs., L.L.C. v.

                             Buehrer, 10th Dist. Franklin No. 10AP-964, 2012-Ohio-1065, ¶ 16; State ex rel. Semetko

                             v. Bd. of Commrs., 30 Ohio App.2d 130, 283 N.E.2d 648, 651 (6th Dist.1971). “It is a

                             basic rule of construction that a court will give effect to each term and avoid a


                                                                          10
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 12 of 22. PageID #: 233
                             construction that renders any provision meaningless, inoperative, or superfluous.”

                             Burkhart v. H.J. Heinz Co., 140 Ohio St.3d 429, 438, 2014-Ohio-3766, 19 N.E.3d 877, ¶

                             31 (citations omitted, emphasis added).

                                   16.    As Plaintiffs highlighted in both their briefing and oral arguments, in

                             Silverman, 28 F. App'x at 374, the Sixth Circuit rejected a similar attempt by Tennessee’s

                             Attorney General and Chiropractic Board to use rules of construction to avoid the

                             issuance of a preliminary injunction. Plaintiffs’ Reply, pp. 6-7; Hng. Tr., pp. 8, 39.

                             Senior Judge Gibson’s opinion observed that the maxim that was being cited “does not

                             give us license to rewrite the legislature’s language or to ‘press statutory construction to

                             the point of disingenuous evasion.’ ” Id., quoting Salinas v. United States, 522 U.S. 52,

                             60, 118 S. Ct. 469, 139 L. Ed. 2d 352 (1997). The panel’s analysis concluded:

                                          If we were to adopt the construction urged by [defendants],
                                          the resulting version would be “cherry picked” to create an
                                          exception not contained in the language so as to avoid
                                          constitutional infirmity. Bailey v. Morales, 190 F.3d 320, 324
                                          (5th Cir.1999).

                             Silverman, 28 F. App'x at 374. The same sound logic applies with equal force in the

                             instant action, as the second sentences of R.C. 1349.05(B) and (C) cannot be interpreted

                             in the manner Defendants would like without necessarily rewriting the legislation. See

                             also California Teachers Ass’n v. State Bd. of Educ., 271 F.3d 1141, 1147 (9th Cir. 2001).

                             As was explained under indistinguishable circumstances in a recent majority opinion
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                             authored by Justice Kagan:
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395                       But we cannot accept the Government’s proposal, because the
                                          statute says something markedly different. This Court, of
                                          course, may interpret “ambiguous statutory language” to
                                          “avoid serious constitutional doubts.” FCC v. Fox Television
                                          Stations, Inc., 556 U.S. 502, 516, 129 S.Ct. 1800, 173 L.Ed.2d
                                          738 (2009). But that canon of construction applies only when
                                          ambiguity exists. “We will not rewrite a law to conform it to
                                          constitutional requirements.” United States v. Stevens, 559
                                          U.S. 460, 481, 130 S.Ct. 1577, 176 L.Ed.2d 435 (2010) (internal
                                          quotation marks and alteration omitted).

                             Iancu v. Brunetti, ___ U.S. ___, 139 S. Ct. 2294, 2301, 204 L. Ed. 2d 714 (2019).

                                                                         11
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 13 of 22. PageID #: 234
                                    17.   These controlling authorities aside, the Magistrate’s deference to Defendant

                             Attorney General Yost’s statutory rewrite should be particularly concerning since there

                             are no guarantees that either he or his successors will continue to adhere to the same

                             constitutionally friendly construction (particularly if this litigation concludes in the

                             state’s favor). And because this interpretation was plainly devised in response to, and

                             strictly for purposes of, this lawsuit, only a health care provider or lawyer representing

                             one who was privy to Defendants’ briefing or the Magistrate’s unpublished opinion could

                             appreciate upon reading the statute that both sentences appearing in R.C. 1349.05(B)

                             and (C) are confined to the thirty day period. Given that there is nothing preventing the

                             state official or his successors from rethinking their positions in this regard, anyone who

                             dares solicit accident victims beyond this time restriction other than through the U.S.

                             mail will be taking a significant chance of incurring substantial fines and suffering a

                             permanent license suspension if the state eventually decides to enforce a less

                             constitutionally friendly construction. The significant prospect for chilling protected

                             speech undoubtedly explains why the overwhelming consensus of federal courts refuse

                             to allow statues to be rewritten to secure dismissals of constitutional challenges.4 Iancu,

                             139 S. Ct. at 2301; California Teachers Ass’n, 271 F.3d at 1147; Silverman, 28 F. App'x at

                             374.

                                    18.   Returning to the Central Hudson test, Plaintiffs had agreed that the Court’s
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                             focus should rest upon whether Defendants had sustained their burden of proof with
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395




                             4 The solution offered by the Magistrate seemingly is to just trust that the Ohio Attorney
                             Generals now and, in the future, will want to adhere to the same interpretation of R.C.
                             1349.05 out of fear of being “accused of engaging in gamesmanship and judicial estoppel
                             is exercised.” Mag. Op., p. 19 (Footnote omitted). In Ohio, at least, judicial estoppel is
                             applied only in rare instances under extreme circumstances. Simbo Properties, Inc. v.
                             M8 Realty, LLC, 8th Dist. No. 107161, 2019-Ohio-4361, ¶ 53; Cristino v. Bur. of Workers’
                             Comp., 2012-Ohio-4420, 977 N.E.2d 742, 758-759, ¶ 44-47 (10th Dist. Franklin). As far
                             as the undersigned counsel has been able to determine, no court has ever held that the
                             appearance of “gamesmanship” is sufficient to implicate the doctrine.

                                                                        12
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 14 of 22. PageID #: 235
                             respect to the third and fourth prongs. Plaintiffs’ Motion, pp, 11-12; Plaintiffs’ Reply,

                             pp. 9-13; Hng. Tr., pp. 14-15. Central to their position was Edenfield v. Fane, 507 U.S.

                             761, 113 S. Ct. 1792, 123 L. Ed. 2d 543 (1993), which invalided Florida’s ban on in-person

                             solicitations by certified public accountants.      The state had attempt to avoid the

                             constitutional undoing by asserting, without satisfactory proof, that legitimate objectives

                             were indeed being served through the most narrowly tailored means possible. Edenfield,

                             507 U.S. at 770–774. After acknowledging that legitimate interests could indeed exist

                             that might justify the interference with commercial speech, the majority nevertheless

                             reasoned that:

                                          It is well established that “[t]he party seeking to uphold a
                                          restriction on commercial speech carries the burden of
                                          justifying it.” Bolger v. Youngs Drug Products Corp., 463
                                          U.S. 60, 71, n. 20, 103 S.Ct. 2875, 2883, n. 20, 77 L.Ed.2d 469
                                          (1983); Fox, 492 U.S., at 480, 109 S.Ct., at 3035. This burden
                                          is not satisfied by mere speculation or conjecture; rather, a
                                          governmental body seeking to sustain a restriction on
                                          commercial speech must demonstrate that the harms it recites
                                          are real and that its restriction will in fact alleviate them to a
                                          material degree. See, e.g., Zauderer v. Office of Disciplinary
                                          Counsel of Supreme Court of Ohio, 471 U.S. 626, 648–649,
                                          105 S.Ct. 2265, 2281, 85 L.Ed.2d 652 (1985); Bolger, supra,
                                          463 U.S., at 73, 103 S.Ct., at 2284; In re R.M.J., 455 U.S., at
                                          205–206, 102 S.Ct., at 939; Central Hudson Gas & Electric
                                          Corp., supra, 447 U.S., at 569, 100 S.Ct., at 2353; Friedman
                                          v. Rogers, 440 U.S., at 13–15, 99 S.Ct., at 896–897; Linmark
                                          Associates, Inc. v. Willingboro, 431 U.S. 85, 95, 97 S.Ct. 1614,
                                          1619, 52 L.Ed.2d 155 (1977). Without this requirement, a State
                                          could with ease restrict commercial speech in the service of
                                          other objectives that could not themselves justify a burden on
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                                          commercial expression.
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395          Id. at 770-771 (emphasis added); See also Fla. Bar v. Went For It, Inc., 515 U.S. 618, 625-

                             626, 115 S. Ct. 2371, 2377, 132 L. Ed. 2d 541 (1995). Sixth Circuit authority recognizes

                             that, by itself, the absence of any proof that the anti-solicitation legislation does indeed

                             directly and materially advance a substantial interest is enough to justify a preliminary

                             injunction on First Amendment grounds. Silverman, 28 F. App'x at 375; see also, State

                             Farm Mut. Auto. Ins. Co. v. Conway, No. 3:13-CV-00229, 2014 WL 2618579 (W.D. Ky.


                                                                         13
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 15 of 22. PageID #: 236
                             June 12, 2014).

                                   19.    In concluding that Defendants had indeed satisfied their burden of proof

                             when R.C. 1349.05 was enacted, the Magistrate initially observed that “the Sixth Circuit

                             has already held that a statutory prohibition on speech is ‘an effective way of addressing

                             the [state’s] asserted interests.’” Mag. Op., p. 18 (Footnote omitted). In the first of these

                             decisions, Senior Circuit Judge Gibson’s opinion actually concluded eighteen years ago

                             that the Tennessee Attorney General and Chiropractic Board had correctly identified a

                             statutory prohibition on speech as an effective way of protecting the privacy of accident

                             victims and preventing overreaching, but concluded that the statute was not sufficiently

                             narrowly tailored to avoid invalidation on First Amendment Grounds. Silverman,

                             Fed.Appx. at 374-375. And in the other decision, Circuit Judge Batchelder’s opinion did

                             indeed find that the same Tennessee officials had finally satisfied their evidentiary

                             burden with regard to a newly enacted anti-solicitation regulation, based upon the

                             submission of actual evidence confirming the problems that had been experienced in that

                             state over fifteen years ago. Capobianco, 377 F.3d at 562-563. And while Kentucky’s

                             restrictions upon solicitations were upheld in Chiropractors United, District Judge

                             Stivers was careful not to just cite, but also quote, substantial legislative testimony and

                             arguments supporting the need for the legislation in that commonwealth. Id., 2015 WL

                             5822721, at *6-7. While the Magistrate has repeatedly cited to these three decisions, no
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                             meaningful mention has ever been made of the substantial evidentiary demonstrations
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395          that those state officials presented satisfying the burden recognized in Edenfield, 507

                             U.S. at 770-771.

                                   20.    To be sure, there is no suggestion whatsoever in Capobianco or

                             Chiropractors United that the legislative proof submitted in Tennessee and Kentucky

                             had any application to Ohio.       The insinuation appears to be that once one state

                             substantiates the need for narrowly tailored regulations upon commercial speech within


                                                                         14
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 16 of 22. PageID #: 237
                             its borders, the other 49 are freed from their own burden of proof while enacting similar

                             legislation.    There is, of course, no authoritative support for this nonsensical

                             reinterpretation of Supreme Court precedents, and this Court should decline to be the

                             first to do so. The demonstration required by Edenfield, 507 U.S. at 770-771, should be

                             expected in all instances, without exception.

                                     21.    The Magistrate’s decision continues with respect to the Edenfield burden of

                             proof     by   both   reworking    Plaintiffs’    position   and   their   counsel’s   candid

                             acknowledgments:

                                            Furthermore, plaintiffs never claim that Ohio has somehow
                                            escaped the problems of overbearing solicitations Tennessee
                                            and Kentucky have experienced. It would be surprising
                                            indeed if plaintiffs were to make this claim, since they
                                            acknowledged during oral argument that Ohio has a
                                            substantial interest in protecting accident victims’ privacy
                                            from overbearing solicitations.

                             Mag. Op., p. 18 (Footnote omitted). Taking the second of these two mischaracterizations

                             first, all Plaintiffs’ counsel acknowledged in an honest effort to streamline the debate

                             during oral argument was that:

                                            THE COURT:           There is no question, then, as to whether
                                            or not there is a substantial interest in protecting the privacy
                                            of these victims; it is a question of whether this regulation
                                            advances that interest, and then, also, whether the regulation
                                            is more extensive than necessary to serve the asserted
                                            interest?

                                            MR. FLOWERS:         Correct. We have acknowledged that the
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                                            Sixth Circuit has already held that that can be a substantial
Cleveland, Ohio 44113
(216) 344-9393
                                            interest.
Fax: (216) 344-9395

                             Hng. Tr. pp. 14-15 (underlining added). As should have been clear from the deliberate

                             use of the conditional verb combination “can be[,]” Plaintiffs were not conceding that

                             “Ohio has a substantial interest” that would obviate Defendants’ burden of proof. Mag.

                             Op., p. 18 (Emphasis is added). Plaintiffs’ counsel had argued at length that Defendants’

                             briefing had failed to identify any legislative record evidence of any kind supporting the

                             enactment of R.C. 1349.05. Hng. Tr., pp. 10-11, 39-40. And with respect to the

                                                                          15
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 17 of 22. PageID #: 238
                             inaccurate “Plaintiffs never claim” comment in the first part of the earlier quotation,

                             Plaintiffs had in fact steadfastly maintained that prior to the enactment of the legislation

                             at issue, health care practitioners in Ohio were already subject to professional regulations

                             strictly prohibiting any misleading, overbearing, or inappropriate solicitations of any

                             kind, as well as the Federal Do-Not-Call registry:

                                          It is extremely doubtful that such abuses are being suffered in
                                          this jurisdiction, as state regulations already protect everyone
                                          from false, misleading, or coercive communications from
                                          healthcare practitioners. Category III (G), State Medical
                                          Board of Ohio Disciplinary Guidelines (Rev. July 2019); Ohio
                                          Admin. Code 4734-9-02. And anyone who wants to avoid
                                          telephone solicitations has the Do-Not-Call-Registry available
                                          to them. 47 C.F.R. 64.1200(c)(2). Had the State made any
                                          effort to satisfy the Went-For-It burden, Plaintiffs would have
                                          submitted compelling proof not only of their profession’s
                                          dutiful compliance with these regulations but also of the
                                          multitude of active patients who have expressed appreciation
                                          for the prompt offer of medical/chiropractic assistance that
                                          was received.

                             Plaintiffs’ Reply, p. 10. Each of these representations with regard to the situation that

                             actually existed in Ohio at the time that R.C. 1349.05 was enacted was undisputed during

                             both the preliminary injunction briefing and hearing. As a result, one simply cannot

                             assume that “what’s needed in Tennessee and Kentucky is also needed in Ohio.” That is

                             precisely the sort of “speculation or conjecture” that the First Amendment does not

                             tolerate. Edenfield, 507 U.S. at 770-771.

                                   22.    The Magistrate’s final explanation for how Defendants had satisfied their
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
                             Edenfield evidentiary burden was:
Fax: (216) 344-9395

                                          Plaintiffs also overlook the Ohio General Assembly’s efforts in
                                          the prior legislative session to address business solicitations
                                          targeting accident victims when three committee hearing on
                                          the problem were convened involving 20 witnesses.

                             Mag. Op., p. 18 (Footnote Omitted). This criticism is both inaccurate and unfair. The

                             first time that Defendants suggested that their evidentiary burden could be established

                             through prior legislative efforts was when their counsel was directly questioned by the


                                                                         16
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 18 of 22. PageID #: 239
                             Magistrate on this point during the oral hearing. Hng. Tr., p. 13. Their position was that

                             S.B. 148 involved a “slightly similar statute involving basically ways in which to restrict

                             solicitation by healthcare practitioners, and there, there is some testimony by supporters

                             of the bill from accident victims or families from accident victims talking about this.” Id.

                             Far from “overlook[ing]” this earlier (and unsuccessful) legislative effort, Plaintiffs

                             responded a short time later that:

                                          Reference has been made to the prior bill, Senate Bill 148. It
                                          did have some legislative history, and then it died in the Ohio
                                          Senate. It is not comparable. It has some features that deal
                                          with whether or not people can check a box in an accident
                                          report saying they don’t want to be contacted. That’s fine.
                                          Well, not fine, but that’s different.

                             Id., at 31-32. A copy of S.B. 148 is attached to these objections, which confirms beyond

                             dispute that the failed legislation was not actually “slightly similar” as Defendants had

                             maintained, but in no way similar to that which enacted R.C. 1349.05. Exhibit 1. The

                             legislature certainly was not considering “ways in which to restrict solicitation by

                             healthcare practitioners[.]” Hng. Tr., p. 13. The pertinent proposal in the stand-alone

                             bill was simply to amend R.C. 5502.11 to allow individuals involved in accidents to

                             request that they not be contacted by anyone for commercial solicitations. Exhibit 1, p.

                             3. No restrictions were imposed upon speech of any kind, no civil penalties were

                             authorized, and no licenses were allowed to be suspended. Id. Absolutely no First

                             Amendment concerns were implicated by S.B. 148, and thus the General Assembly was
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
                             hardly conducting an analysis of how to best promote substantial interests through the
Fax: (216) 344-9395

                             least restrictive means possible as required to satisfy Central Hudson under any

                             standard of review.

                                   23.    In support of the finding that there were three committee hearings during

                             the prior legislative term during S.B. 148’s short existence, during which twenty

                             witnesses appeared, the Magistrate has furnished a hyperlink. Mag. Op., p. 18, fn. 66.

                             While that website does identify twenty witnesses, only six of whom were proponents,

                                                                         17
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 19 of 22. PageID #: 240
                             two of whom were actually legislators sponsoring the bill, and twelve of whom were

                             opponents of S.B. 148.       For the Court’s convenience, this “evidence” has been

                             downloaded and attached in Exhibit 2. Even a cursory review confirms that there was

                             never any presentation of “data, by way of studies or anecdotal evidence,” of the quality

                             required to justify a statewide ban of solicitations to the degree imposed by R.C. 1349.05.

                             Edenfield, 507 U.S. at 771; see also Went For It, Inc., 515 U.S. at 626 (finding that state’s

                             burden was satisfied by substantial proof, including “a 106-page summary of its 2-year

                             study of lawyer advertising and solicitation[.]”)        An unquantified smattering of

                             complaints was offered instead, mostly through second-hand accounts, involving claims

                             of annoyance that could have been easily rectified by signing up for the Do-Not-Call

                             Registry. Id. And as one would expect for a bill that was never aimed at health care

                             practitioners, the majority of the grievances center upon personal injury lawyers,

                             insurance representatives, and even a gravestone salesman. Id., pp. 3, 6, 24, 27, 29, 37.

                             One attorney did relate in an unsworn letter to having been privy to hearsay accounts

                             from unidentified clients claiming to having been misled by unidentified chiropractors

                             which, of course, is already lawfully prohibited by Ohio Admin. Code 4734-9-02(C).

                             Exhibit 2, p. 40. In a State with a population of over a 11 million people, all that this

                             committee “evidence” demonstrates is that claims of overreaching doctors and

                             chiropractors were virtually nonexistent when the legislation was considered. Id. There
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
                             can be little wonder why S.B. 148 never survived the committee hearing process.
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395          II.    EQUAL PROTECTION

                                   24.    With respect to the Equal Protection claim, Plaintiffs restate the forgoing

                             objections as applicable to that constitutional analysis.    The Magistrate’s reasoning in

                             this regard is inconsistent with the sound decision rendered in State Farm, 2014 WL

                             2618579, which examined a Kentucky anti-solicitation statute that generally prohibited

                             any “person” from communicating with accident victims within thirty days for any


                                                                         18
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 20 of 22. PageID #: 241
                             service, but specifically excluded “advertising directed to the general public[.]” Id. at * 1.

                             The ban also did not extend to insurance companies. Id. The District Court observed

                             that Kentucky’s anti-solicitation statute exempted all insurers, which meant “that the

                             insurers of opposing parties are given free rein to initiate settlement discussions or other

                             communications within the same thirty day period following an accident during which

                             all other commercial entities are prohibited from so doing.” Id., at *13. This glaring

                             disparity was cited in support of the finding that the guarantee of equal protection had

                             been violated. Id. at *14. To be sure, the instant Defendants have failed to present a

                             plausible explanation, let alone any proof, for why such oppressive insurance industry

                             tactics must be tolerated while health care practitioners are prohibited from even

                             mentioning that prompt medical/chiropractic treatment is often essential.

                             III.   THE APPROPRIATENESS OF A PRELIMINARY INJUNCTION

                                    25.   Once Plaintiffs have established a likelihood of success on the merits of their

                             constitutional claims, the remaining requirements for a preliminary injunction have

                             been satisfied. Silverman, 28 F. App'x 370 (affirming entry of injunction after analyzing

                             only the likelihood of success prong). “The loss of First Amendment freedoms, for even

                             minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns,

                             427 U.S. 347, 373, 96 S.Ct. 2673, 2691, 49 L.Ed.2d 547 (1976) (Citation omitted). And

                             “the public interest favors vindicating First Amendment freedoms.” Institute for Free
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910      Speech v. Jackley, 340 F.Supp.3d 853, 862 (D. S.D. 2018). It is certainly no accident
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395          that Defendants have failed to cite a single example from the history of federal

                             jurisdiction of a preliminary injunction being denied to a citizen who was likely to prevail

                             upon the merits of a First Amendment or Equal Protection claim.




                                                                          19
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 21 of 22. PageID #: 242
                                                                  CONCLUSION

                                   For the foregoing reasons, as well as those set forth in Plaintiffs’ Motion and Reply

                             seeking a preliminary injunction, this Court should reverse the Magistrate’s decision and

                             grant the relief that has been requested. Fed. R. Civ. P. 65(a).

                                                                             Respectfully Submitted,

                                                                             s/Paul W. Flowers
                                                                             Paul W. Flowers, Esq. (#0046625)
                                                                             Louis E. Grube, Esq. (#0091337)
                                                                             PAUL W. FLOWERS, CO., L.P.A.
                                                                             Terminal Tower, Suite 1910
                                                                             50 Public Square
                                                                             Cleveland, Ohio 44113
                                                                             (216) 344-9393
                                                                             pwf@pwfco.com
                                                                             leg@pwfco.com

                                                                             Attorneys for Plaintiffs,
                                                                             First Choice Chiropractic, LLC, et al.




PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395




                                                                        20
                          Case: 1:19-cv-02010-WHB Doc #: 25 Filed: 10/30/19 22 of 22. PageID #: 243
                            -

                                                        CERTIFICATE OF PAGE LIMITATIONS

                                      In accordance with Loc. R. 7.1(f), I hereby certify that this action will likely be

                                assigned to the standard track and that this filing complies with the court’s page

                                limitations.



                                                                                 s/Paul W. Flowers
                                                                                 Paul W. Flowers, Esq. (#0046625)
                                                                                 PAUL W. FLOWERS, CO., L.P.A.

                                                                                 Attorney for Plaintiffs,
                                                                                 First Choice Chiropractic, LLC, et al.



                                                              CERTIFICATE OF SERVICE

                                      I hereby certify that on October 30th, 2019, the foregoing Objections were filed

                                electronically. Notice of this filing will be sent to all parties by operation of the court’s

                                electronic filing system. Parties may access this filing through the court’s system. A copy

                                will also be emailed and mailed to:

                                Chambers of Magistrate Judge Baughman
                                Carl B. Stokes U.S. Court House
                                801 West Superior Avenue
                                Cleveland, Ohio 44113
                                kyle_devan@ohnd.uscourts.gov
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395




                                                                                 s/Paul W. Flowers
                                                                                 Paul W. Flowers, Esq. (#0046625)
                                                                                 PAUL W. FLOWERS, CO., L.P.A.

                                                                                 Attorney for Plaintiffs,
                                                                                 First Choice Chiropractic, LLC, et al.




                                                                            21
